PER CURIAM.
Writ granted. The judgment of the Court of Appeal, First Circuit, is reversed and set aside, and the judgment of the trial court, insofar as it granted defendants’ motion for summary judgment, is vacated. We find there are material issues of fact that preclude defendants’ entitlement to summary judgment. Specifically, and as explained by Judge Welch in his dissent, we find that defendants’ motion for summary judgment should have been *589denied, because there are genuine issues of material fact that exist and that can provide a factual basis to support plaintiffs claims at this stage of the case. See La. Code Civ. P. art. 966(C)(1). This case is remanded to the district court for further proceedings.
REVERSED AND REMANDED.
GUIDRY, J., dissents and would deny the writ application.
J. CLARK would deny the writ application.